Citation Nr: 0311156	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 RO rating decision which denied a 
rating in excess of 30 percent for the veteran's PTSD.  In 
January 2001 the Board remanded this matter to the RO for 
further evidentiary development.  By June 2002 rating 
decision, the RO granted a 50 percent rating for the 
veteran's PTSD.  The veteran has continued his appeal for an 
increased rating for PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  


CONCLUSION OF LAW

The veteran's PTSD is no more than 50 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from March 1968 to April 1970, 
including a tour of duty in the Republic of Vietnam.  

Records from the Social Security Administration showed that 
the veteran was granted Social Security Disability benefits, 
effective in 1989, based on diagnoses of major affective 
disorder and atypical psychosis.

By May 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating.

Received from the veteran on February 27, 1998 was his claim 
for an increased rating for PTSD.  

VA treatment records dated in February 1998 showed that the 
veteran presented to the emergency room claiming he was 
suicidal, homicidal, and having auditory hallucinations to 
kill himself and that he was no good.  He reported nightmares 
and flashbacks of events in Vietnam.  He was non-compliant 
with outpatient treatment and had been on no psychotropic 
medications for about two years.  He appeared disheveled and 
unkempt with vague complaints.  He was admitted for 23 hour 
observation and the impressions were polysubstance abuse, 
PTSD, and anti-social personality disorder.  After his 
discharge from the 23 hours psychiatric observation unit, the 
veteran was seen for an alcohol and drug abuse treatment 
program consult.  He reported it was 3 to 4 days since he 
used alcohol and nearly 3 weeks since he used cocaine.  He 
claimed that he and his common law wife had problems and he 
became upset and came to the hospital because he was feeling 
suicidal and homicidal towards her and their children.  On 
mental status examination he was well oriented and 
cooperative, denied any suicidal/homicidal ideations, 
intents, or plans.  He had no delusions or hallucinations.  
His memory and cognitive skills were intact and his affect 
and mood were congruent and appropriate.

On VA examination in March 1999 it was noted that the veteran 
was clinically interviewed and was administered an MMPI-II 
test, but the results of testing were not considered reliable 
because of the excessive endorsement of psychopsychology by 
the veteran, but this was felt to likely reflect his actual 
emotional state.  It was noted that he demonstrated 
difficulty with relationships and difficulty in employment 
with his last work in 1983.  On examination the veteran was 
alert and oriented.  He denied any impairment of thought 
processes, delusions, hallucinations, or inappropriate 
behavior.  He was capable of maintaining activities of daily 
living and did not demonstrate any discernable memory loss.  
He was being treated in the mental health clinic and was on 
psychiatric medications.  He endorsed persistent symptoms of 
increased arousal, persistent re-experience of trauma, and 
persistent avoidance of stimuli associated with trauma.  The 
diagnostic impression was PTSD and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

On VA examination in April 1999 the veteran reported having 
problems with memories of the war, his short temper, and 
irritability.  He claimed he was socially isolative and 
emotionally distant, had poor sleep, and had difficulty 
talking about Vietnam.  He avoided things that reminded him 
of Vietnam.  He reported having nightmares about his friends 
who died in Vietnam one to three times a week.  He reported 
that over the past year his symptoms had been getting 
progressively worse with increasing nightmares and increasing 
intensity of nightmares.  He reported he had not worked since 
1983, and he worked as a driver or laborer in the past.  He 
claimed he was verbally abusive at his jobs and had 
difficulty working.  On mental status examination the veteran 
was found to be dressed and groomed poorly, and was 
cooperative but argumentative.  He reported his mood was 
anxious and his affect was congruent with his mood.  He 
denied active psychotic symptoms and denied homicidal or 
suicidal ideation, intent or plan.  He was alert and oriented 
times three.  His recent and remote memory were intact.  His 
concentration was fair and insight and judgment were poor.  
The impression was that the veteran met the criteria for PTSD 
and appeared to be minimizing his substance abuse at that 
time.  The examiner opined that the veteran's substance abuse 
may have some degree of effect on the veteran's disability, 
but he still did have some psychiatric disability from PTSD.  
It was noted that he appeared to have some dysfunction in his 
social and occupational spheres, as noted by his inability to 
work since 1983.  He also had significant social impairment 
noted by his report of others abusing him and his inability 
to tolerate being with others.  The examiner opined that 
overall the veteran's condition was relatively stable since 
his last evaluation two years prior, with little or no 
significant change in his degree of PTSD, but that he may be 
having significant effects of substance abuse causing the 
increase in severity of his condition.  The diagnoses 
included PTSD and polysubstance abuse.  A GAF score of 53 - 
55 was assigned.

A VA treatment report shows that in July 1999 the veteran 
underwent clinical and psychosocial assessment for a Social 
Rehabilitation Program (SRP).  He reported he had three 
sisters who resided locally and he had a close relationship 
with them.  It was noted that he lacked an adequate social 
support system.  He liked family outings such as picnics.  On 
mental status examination he was oriented in all spheres and 
his insight and judgment were poor.  He complained of memory 
difficulties.  No delusional material was elicited and he 
reported he did not experience hallucinations.  He was 
dressed and groomed appropriately and exhibited good eye 
contact.  His affect was appropriate and reflected moderate 
depression.  His thought processes appeared adequate in 
progress, form, and content.  His diagnoses were PTSD and 
alcohol dependence.  

A VA discharge summary showed that in June 2000 the veteran 
was hospitalized for three days for detoxification.  On 
admission he reported he was feeling suicidal, and had 
recently relapsed on cocaine and alcohol.  Upon discharge his 
GAF score was 70 and he was found to be alert and oriented 
times three.  He denied suicidal or homicidal ideation, 
intent or plan.  His mood was euthymic, his affect was 
bright, and his speech had normal rate, tone, and volume.  
His thought processes were linear and goal directed, and his 
thought content was negative for auditory, visual, or tactile 
hallucinations.  There was no evidence of delusions, his 
memory and cognition were grossly intact, and his insight and 
judgment were intact.  

In a July 2000 VA psychosocial history report it was noted 
that the veteran attended church and had a few friends around 
the VAMC from social rehabilitation.  In September 2000 it 
was noted that he had no suicidal or homicidal ideation or 
intent and no auditory or visual hallucinations.  A GAF score 
of 60 was assigned.  

A VA discharge summary showed that the veteran was involved 
in the ADATP (Alcohol and Drug Abuse Treatment Program) 
Residential Outpatient Treatment Program for treatment of 
alcohol and cocaine dependence, from February 2001 to March 
2001.  It was noted that his psychiatric condition led him to 
become confused and sabotage himself in sobriety efforts.  He 
reported he experienced auditory hallucinations and had 
developed behavioral techniques for dealing with these 
hallucinations, including talking back to them which seemed 
to give him a sense of control over them.  He verbalized 
frustration and confusion which has lead to errors on his 
part in terms of taking his medications and ultimately 
relapse because of his resultant emotional discomfort.  On 
discharge he planned to reside at home with his common law 
wife and continue to participate in aftercare, relapse 
prevention, and a PTSD group.  He denied any suicidal or 
homicidal ideation. 

On a ADATP psychology evaluation in March 2001, the veteran 
reported he was clean and sober until October 2000 when he 
became confused about his medications, overmedicated himself, 
and relapsed on cocaine for one day.  He reported he heard 
voices of a friend who died in combat in Vietnam and that he 
frequently thought others around him were talking about him.  
He lived with a female partner and had two adult children 
with whom he was in contact.  He attended a church with his 
sisters.  It was noted that while the veteran appeared to be 
presenting psychiatric symptoms in an exaggeratedly negative 
manner, he may be minimizing the severity of alcohol and 
drug-related problems.  

In a VA treatment record dated in March 2001, it was noted 
the veteran reported he had a program that involved his 
church, AA/NA, or an ADATP recovery group, every day of the 
week.  While he was busy, he reported he thrived on what he 
was doing.  He claimed his PTSD symptoms continued to bother 
him and he had thoughts of Vietnam all the time.  He 
indicated that if he got up and walked about he could keep 
the thoughts away and he thought that the medications helped.  
He reported three to four bad dreams per week and that the 
medications helped him get eight hours of sleep at night.  He 
reported he heard voices every day, off and on, that said for 
him to kill himself.  He stated that when he was in church or 
AA/NA meetings, the words blocked out the negative thoughts 
and voices, but that when he was home or alone, he had 
negative thoughts and heard voices.  The veteran claimed he 
could not work and that he last worked in 1988 doing 
landscaping.  He reportedly began threatening his fellow 
employees and threw bricks at them.  It was noted that he had 
severe PTSD that was interfering with his ability to hold 
competitive employment.

VA treatment records show that from April to August 2001 the 
veteran attended periodic aftercare meetings and anger 
management group meetings.  

On VA examination in May 2001 the veteran reported that his 
biggest problem was with sleep, and that he only slept about 
4 to 6 hours a night.  He took medication which helped his 
sleep problems.  He also complained of nightmares three to 
four times a week.  He said he heard voices off and on, about 
four hours a day, telling him to kill himself, and that if he 
was under stress this happened more often.  He relied on his 
family and church to help him get through these symptoms.  It 
was noted that the veteran was extremely irritated and 
irritable throughout the interview and claimed that VA ruined 
his life.  He was not cooperative with giving much of a 
history of his PTSD symptoms.  He reported he would get to 
the point sometimes where he was going to kill himself and 
others, but that he was not at that point at the time of the 
examination.  He declined inpatient hospitalization and said 
he would rather rely on his family and church to get him 
through such periods.  He reported no current suicidal or 
homicidal ideations, intent, or plan.  He occasionally had 
thoughts of death and hurting others, but was able to 
contract for safety.  He denied auditory, visual, or tactile 
hallucinations and did not appear to be attending to internal 
stimuli.  He reported he had not worked since 1988, when he 
was working as a driver and was verbally abusive and 
physically threatening to his co-workers.  He lived with his 
wife and child and was very involved with his church.  On 
mental status examination it was noted that the veteran was 
unkempt and slightly malodorous.  He exhibited a significant 
amount of psychomotor agitation and was extremely 
uncooperative with the examination, stating that VA had never 
done him any good.  He maintained little to no eye contact 
and his mood was angry.  His affect was labile and mood 
congruent.  His speech was relevant at times.  He was alert 
and oriented times three.  His remote and recent memory were 
fair, his insight was poor to fair, and his judgment was 
somewhat intact.  The VA examiner opined that the veteran 
could likely be suffering from symptoms of PTSD and had a 
considerable amount of difficulty with irritability, 
lability, difficulty sleeping, and occasional auditory and 
visual hallucinations.  It was noted that the veteran was 
extremely evasive and difficult to get much of a history out 
of.  The VA examiner also noted that it was difficult to say 
whether the veteran was being truthful and honest in his 
report that he is sober, and that it was difficult to get a 
comprehensive interview done on the patient due to his 
lability and difficulty in cooperating with the examination.  
The VA examiner further opined, after reviewing the veteran's 
record, that his PTSD symptoms appeared to be at the same 
level as they were during his last VA examination in April 
1999.  The VA examiner noted that the difficulty came in that 
the veteran was extremely evasive and uncooperative with the 
examination, and it was difficult to say how much of a change 
there had been in his PTSD symptoms.  The diagnosis was PTSD, 
and a GAF score of 50 was assigned.

By June 2002 rating decision, the RO granted an increased, 50 
percent, rating for the veteran's PTSD.

Recent VA treatment records dated in May and September 2002 
showed that the veteran was oriented times three, had no 
hallucinations or delusions, no suicidal or homicidal 
ideations or intent, and his mood and affect were congruent.  
A GAF score of 60 was assigned.  

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 50 percent for PTSD.  He has been informed of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the rating criteria for PTSD, a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran contends that his PTSD is more than 50 percent 
disabling.  He has complained of nightmares, flashbacks, 
irritability, problems sleeping, anxiety, an inability to 
work, and socially isolating himself, all due to his PTSD.  
He points to the fact that he receives SSDI payments related 
to his psychiatric problems in support of his claim.  The 
Board, however, finds the objective evidence of record does 
not show PTSD symptoms of such a magnitude to produce 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as those outlined in the criteria 
for a 70 percent rating under Diagnostic Code 9411.  

On VA examination in 1999 the examiner opined that the 
veteran's substance abuse may have some effect on his 
disability, but he still had some psychiatric disability from 
PTSD and had some dysfunction in his social and occupational 
spheres.  The examiner opined that overall the veteran's 
condition was relatively stable since his last evaluation two 
years prior, with little or no significant change in his 
degree of PTSD, but that he may be having significant effects 
of substance abuse causing the increase in severity of his 
condition.  GAF scores of 53 - 55 were assigned.  On VA 
examination in 2001 the veteran was not cooperative with 
giving a history of his PTSD symptoms.  The VA examiner 
opined that the veteran could likely be suffering from 
symptoms of PTSD and had a considerable amount of difficulty 
with irritability, labiality, difficulty sleeping, and 
occasional auditory and visual hallucinations.  The VA 
examiner further opined, after reviewing the veteran's 
record, that his PTSD symptoms appeared to be at the same 
level as they were during his last VA examination in 1999, 
and that since the veteran was evasive and uncooperative with 
the examination, it was difficult to say how much of a change 
there had been in his PTSD symptoms.  A GAF score of 50 was 
assigned.  

The VA examination and treatment records tend to show that 
the veteran's PTSD symptoms have remained relatively 
constant, with minor fluctuations, since he filed for an 
increased rating.  VA treatment records show that he has 
received much treatment for drug and alcohol dependence, 
which is a non-service-connected condition.  The effects of 
non-service-connected conditions may not be considered in 
support of the claim for a higher rating for service-
connected PTSD.  38 C.F.R. § 4.14.

With regard to the criteria listed for a 70 percent rating in 
Diagnostic Code 9411, the Board notes that the veteran has 
reported on occasion having suicidal ideation, but has been 
able to contract for safety, there has been no evidence of 
obsessional rituals which interfere with his routine 
activities, and his speech has been normal.  There is no 
evidence of panic or depression affection his ability to 
function and no spatial disorientation.  While the veteran's 
personal appearance and hygiene has been noted to be 
neglected on occasion, there are also occasions where he has 
been neatly groomed.  Additionally, the veteran has reported 
he attends church and is very involved with church and 
receives support from the church.  Additionally he reported 
having a close relationship with his three sisters and his 
two grown children.  The medical records do not show most of 
the typical symptoms listed in the criteria for a 70 percent 
rating, nor are similar symptoms shown.  See Mauerhan v. 
Principi, 16 Vet.App. 436 (2002) (psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  
Moreover it is not shown that, as a direct result of the PTSD 
symptoms (and excluding non-service-connected problems), the 
veteran has the degree of occupational and social impairment 
for a 70 percent rating.  

With regard to GAF scores, the evidence of record shows that 
there have been a range of GAF scores assigned, from 50 to 
70.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet.App. 240 
(1995).  Most recently, VA treatment records showed a GAF 
score of 60 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), indicates moderate 
symptoms and moderate difficulty in social or occupational 
functioning. The Board notes that overall the veteran's GAF 
scores do not suggest his PTSD is more than 50 percent 
disabling.  The Board also notes that while the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned; the 
percentage rating depends on evaluation of all the evidence.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The evidence as a whole demonstrates that the veteran's PTSD 
is no more than 50 percent disabling.  His overall PTSD 
disability picture more closely approximates the criteria for 
a 50 percent rating, than a 70 percent rating, and thus the 
lower 50 percent rating is appropriate.  38 C.F.R. § 4.7.   
As the preponderance of the evidence is against an increase 
in a 50 percent rating for PTSD, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

